Citation Nr: 1612233
Decision Date: 03/25/16	Archive Date: 04/25/16

Citation Nr: 1612233	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Education Center in Atlanta, Georgia


THE ISSUE

Eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.  The Veteran passed away in July 2009, and the appellant is his adult child.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Atlanta, Georgia.

In January 2014, the Board issued a decision which denied the appellant's eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38.  The appellant timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a Joint Motion for Remand, the Court remanded this matter for further development and readjudication.  


VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, the Court remanded the appellant's claim for DEA benefits based on the December 2015 Joint Motion.  Accordingly, in order to prevent prejudice to the appellant, the January 2014 decision of the Board must be vacated, and a new decision will be entered as if the January 2014 decision by the Board had never been issued.



REMAND

The appellant is seeking DEA benefits.  In the Joint Motion for Remand, the parties found that the appellant filed a timely notice of disagreement on May 14, 2009, contesting the effective date in the RO's prior rating decision in April 2009 addressing DEA benefits.  Under these circumstances, the RO must readjudicate the appellant's claim for DEA benefits in light of this procedural finding.

The Veteran's electronic claims file does not currently include most of the documents necessary to properly adjudicate the appellant's claim.  Specifically, it does not include most of the documents relating to the RO's April 2009 and July 2011 DEA eligibility determinations.  Accordingly, the RO must attempt to locate and add all pertinent missing records to the Veteran's electronic claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The notice must also inform the appellant that he may appoint a service organization or representative to assist him with his claim.  Regardless of his response, the RO must attempt to locate all documents relating to the appellant's appeal of the RO's April 2009 and July 2011 DEA eligibility determinations, and any other evidence submitted by the appellant.  The RO must also attempt to locate all correspondence sent to and received from the appellant from VA during the course of this appeal.  Thereafter, the RO must add a copy of all such documents obtained to the Veteran's electronic claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.  

2.  After completing the above, and any other development as may be indicated, the issue on appeal must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Citation Nr: 1402166	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta (Education Center)


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971. The appellant is the deceased Veteran's adult child. 

This matter comes before the Board of Veterans Appeals (Board) from a July 2011 determination of the Department of Veterans Affairs (VA), Regional Office (RO) and Education Center in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant was born in July 1982. 

2.  The Veteran established basic DEA eligibility from August 18, 2008, as granted by an April 20, 2009 rating decision.

3.  The appellant's 26th birthday occurred in July 2008 prior to the date basic DEA eligibility was established. 

4.  A March 2011, a rating decision granted DEA benefits as part of cause of death benefits; the Veteran died in July 2009.

5.  In May 2011, the appellant submitted a claim of entitlement to DEA benefits.  It was indicated that he requested educational benefits from August 1, 2000.


CONCLUSION OF LAW

The criteria for the appellant's DEA eligibility have not been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021(a), 21.3040(c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist a claimant with regard to claims for education benefits are codified under 38 C.F.R. § 21.1031  and 38 C.F.R. § 21.1032.  This case involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The appellant's claim fails, as discussed below, based on the law, and not an interpretation of the facts.  In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  

Regulations and Analysis

In the current case, the facts are not in dispute.  The appellant was born in July 1982.  The Veteran established basic DEA eligibility from August 18, 2008, as granted by an April 20, 2009 rating decision.  The same rating decision granted Individual Unemployability from September 1, 1992 to November 7, 1996 and a 100 percent disability rating for schizophrenia from November 7, 1996.  The appellant's 26th birthday occurred in July 2008 prior to the date basic DEA eligibility was established by the rating decision.  The Veteran died in July 2009.  In March 2011, a rating decision granted DEA benefits as part of cause of death benefits.  In May 2011, the appellant submitted a claim of entitlement to DEA benefits.  It was indicated that he requested educational benefits from August 1, 2000.

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  

Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be modified if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are enrolled in an ongoing course of approved educational DEA benefits and, due to certain events, warrant an extension of their delimiting ending date as a result.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043. 

The applicable VA regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education, to include such information as a proposed place of training, school or training establishment, or objective of program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is considered that on which a valid claim or application is considered to have been filed with VA, based upon either the date of a formal claim received at VA -- or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

On November 1, 2000, the President signed into law the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which has since been codified at 38 U.S.C.A. § 5113(b) (West 2002). This provision (applicable to claims filed after June 1999) indicates that when determining the effective date of an award under Chapter 35, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision. Specifically, the criteria for an earlier effective date under section 5113 is as follows -- the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one-year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113.

The Board notes at the outset that the unappealed April 2009 rating decision indicated that DEA was established from August 18, 2008, the month following the appellant's 26th birthday.  There is no indication from the record or by the appellant that there was any disagreement with the effective date of DEA entitlement prior to May 2011.  There is also no indication of a claim of clear and unmistakable evidence (CUE) in the April 2009 rating decision.  

Ostensibly, the May 2011 claim for benefits was predicated on the March 2011 rating decision which established DEA based on the grant of cause of death benefits.  However, the Board notes that the Veteran was more than 26 years of age at the time of his father's death.  Accordingly, benefits on this basis must be denied.
 
Additionally, the appellant's application for DEA benefits does not meet the criteria specified under 38 U.S.C.A. § 5113(b)  for an award of the benefits sought retroactively, the first of which consists of an original claim for educational assistance submitted within one year of the date of the initial rating decision.  In this case, there is no indication in the record, nor does the appellant claim, that he applied for DEA benefits within one year of the April 2009 rating decision originally granting DEA benefits.  Thus, the first criterion for entitlement to retroactive benefits is not met and thus a claim on this basis must fail.

Thus, taking into account all of the evidence of record, the Board must deny the appellant's claim for retroactive (or current or future) educational benefits.

The Board is bound by the applicable law and regulations and unfortunately there is no legal basis for granting such benefits to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


